UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6338


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOSEPH LEON KAY,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Thomas E. Johnston,
District Judge. (6:09-cr-00252-1)


Submitted:   July 21, 2016                    Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Leon Kay, Appellant Pro Se. Gary L. Call, Steven Loew,
Assistant United States Attorneys, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph Leon Kay appeals the district court’s order denying

his   motion   for   a    sentence   reduction   pursuant   to   18   U.S.C.

§ 3582(c)(2) (2012).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.        United States v. Kay, No. 6:09-cr-00252-

1 (S.D.W. Va. Feb. 18, 2016).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  AFFIRMED




                                      2